Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mackaye (US 490,484) discloses a push-swing wave generator comprising a fixing bracket, a driving wheel C3, a connecting rod, and a wave-generating plate B; the fixing bracket being L-shaped and consisting of a bottom plate and a vertical plate; the bottom plate horizontally arranged on a floor; the vertical plate is perpendicular to the bottom plate and has a rectangular notch arranged on an upper part of the vertical plate; the driving wheel arranged in the rectangular notch and perpendicular to the vertical plate, with a rotating shaft in a center thereof connected with a driving shaft of a driving mechanism; a boss arranged on the driving wheel with the center of the boss being distanced some fraction of the radius of the driving wheel from the center of the driving wheel; a through-hole arranged on each end of the connected rod, with the boss of the driving wheel inserted into one of the through holes to form a rotating pair. Mackaye does not disclose first and second hydraulic cylinders with first and second hydraulic cylinder push rods, or any of the details associated with those elements required by claim 1. Kawaguchi (JP 61-145431) discloses a wave generator with a wave generating plate and an attached hydraulic cylinder with push rod (34). There is no rationale or motivation for combining these two references, and even if there were, there is still no teaching or suggestion of using two hydraulic cylinders in combination with the driving wheel mechanism having the particular structural relationships and details claimed in claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/PAUL M. WEST/Primary Examiner, Art Unit 2861